REQUESTED BY: Teresa M. Hampton Brown County Attorney
Are silage trucks, bunk feeder trucks, and manure spreaders considered `motor vehicles' as defined for purposes of registration in Neb.Rev.Stat. § 60-301(1) (Reissue 1984)?
Silage trucks are motor vehicles, whereas bunk feeder trucks and manure spreaders are not motor vehicles as defined for purposes of registration in Neb.Rev.Stat. 60-301(1) (Reissue 1984).
Neb.Rev.Stat. § 60-301(1) (Reissue 1984) defines `motor vehicles' as follows:
   Motor vehicles shall include all vehicles propelled by any power other than muscular power, except mopeds, farm tractors, self-propelled equipment designed and used exclusively to carry and apply fertilizer, chemicals, or related products to agricultural soil and crops, and other implements of husbandry designed and used primarily for tilling the soil and harvesting crops or feeding livestock. . . .
You have inquired whether silage trucks, bunk feeder trucks, and manure spreader trucks are considered `motor vehicles' as defined in § 60-301(1).
Our opinion is based on the understanding that a silage truck may be used for feeding livestock, or may be used to transport silage on the public highways of this state. Silage trucks are not designed for and used primarily for feeding livestock, and therefore do not fall within any exception to the definition of motor vehicles as contained in § 60-301. Silage trucks, therefore, should be considered motor vehicles for purposes of registration.
It is our understanding that a bunk feeder truck is used to carry feed and fill the stock feeders. A bunk feeder truck is designed for and used primarily for feeding livestock, and therefore is not a motor vehicle for purposes of registration within the definitions contained in § 60-301. The transportation of the feed `to the job site must be considered ancillary to . . . the primary use of the vehicle.' Attorney General Opinion No. 190 (dated January 8, 1980).
A manure spreader truck is defined for purposes of this opinion as an item of equipment used to apply manure to the soil after the manure has been collected. If a manure spreader is `designed and used exclusively to carry and apply fertilizer, chemicals, or related products to agricultural soil and crops,' the spreader will fall within the exception to the definition of a motor vehicle contained in § 60-301(1). However, if a manure spreader truck is designed and used for purposes in addition to carrying and applying fertilizer and related products to the soil, the spreader will not fall within the exception to the definition of a motor vehicle contained in § 60-301(1) and will be required to be registered under Neb.Rev.Stat. § 60-302. Thus, the only way that a manure spreader would fall outside of the definition of a motor vehicle would be if the spreader were designed and used exclusively to carry and apply the products to soil and crops.
Very truly yours,
ROBERT M. SPIRE Attorney General
Jill Gradwohl Assistant Attorney General
APPROVED:
Robert M. Spire
Attorney General